DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendment filed February 16, 2021 has been entered.  Claims 21-42 remain pending in the application.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Jacob Mueller on February 26, 2021.  The application has been amended as follows: 
In claim 21 line 11, “an outer surface” was changed to --the outer surface--.
Reasons for Allowance
Claims 21-42 are allowed.  The following is an examiner’s statement of reasons for allowance: 
With regard to claims 21-31, the prior art does not teach a centrifugal blower assembly comprising all the limitations of claim 21, but more specifically comprising an air stream splitter coupled to said scroll wall and positioned entirely within said blower chamber, said air stream splitter comprising: a base member fixedly coupled to said scroll wall and positioned within said blower chamber, wherein an outermost surface of said base member comprises an outermost surface of said air stream splitter: and a spline member extending a varying distance from said scroll wall and perpendicularly from said base member, wherein an outer surface of said airstream splitter contacts an inner surface of said scroll wall.
With regard to claims 32-36, the prior art does not teach a centrifugal blower assembly comprising all the limitations of claim 32, but more specifically comprising a base member fixedly coupled to said scroll wall such that said base member is positioned within said blower chamber, and is oriented parallel to said scroll wall, said base member comprising a curved plate having a constant thickness between a pair of 
With regard to claims 37-42, the prior art does not teach a centrifugal blower assembly comprising all the limitations of claim 37, but more specifically comprising an air stream splitter coupled to said scroll wall, said air stream splitter comprising: a base member fixedly coupled to said scroll wall and positioned within said blower chamber, said base member comprising a first end, a second end, a first side, a second side, and a first surface, wherein said first surface contacts said scroll wall and is curved between said first end and said second end and is planar between said first side and said second side; and a spline member extending a varying distance from said base member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746